Title: To James Madison from Bakewell, Page & Bakewell, 19 February 1816
From: Bakewell, Page & Bakewell
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Pittsburgh
                            19 Feb. 1816
                        
                    
                    Convinced that you, who have devoted so large a portion of your life to the promotion of the welfare & Independence of our Country, will not look with indifference upon the progress she is making in Arts & Manufactures, we take the liberty of sending you a pair of decanters made & cut at our Manufactory, & of which we request the favour of your acceptance.
                    When it is recollected that all the materials for making Glass are found abundantly on our own soil, & how largely this article contributes to the comforts, conveniences & elegancies of life, we flatter ourselves, you will derive as much pleasure from receiving this specimen as we in presenting

it. We have the honour to be with sentiments of the highest respect Sir yr. most obt. Servts.
                    
                        
                            Bakewell Page & Bakewell
                            
                        
                    
                